 



Exhibit 10.17
MORTGAGE PARTNERSHIP FINANCE®
SERVICES AGREEMENT
     This MORTGAGE PARTNERSHIP FINANCE (“MPF®”) Services Agreement (the
“Agreement”) is entered into as of the 31st day of August, 2007, and is executed
by the FEDERAL HOME LOAN BANK OF PITTSBURGH (the “Pittsburgh Bank”), a
corporation organized and existing under the laws of the United States of
America, having its principal office at 601 Grant Street, Pittsburgh, PA 15219,
and the FEDERAL HOME LOAN BANK OF CHICAGO (the “MPF Provider”), a corporation
organized and existing under the laws of the United States of America, having
its principal office at 111 East Wacker Drive, Suite 800, Chicago, Illinois
60601.
RECITALS:
     WHEREAS, the MPF Provider and Pittsburgh Bank are Federal Home Loan Banks
(“FHLBs”) established under the authority of the Federal Home Loan Bank Act, 12
U.S.C. § 1421 et seq., to carry out a housing finance mission which includes
supporting mortgage finance in a safe and sound manner;
     WHEREAS, in support of its housing finance mission, the MPF Provider has
developed the MPF Program, a financial services product whereby the MPF Provider
funds Program Loans through its PFIs acting as agents of the MPF Provider, or
whereby the MPF Provider purchases Program Loans from its PFIs, pursuant to a
separate MPF Program Participating Financial Institution Agreement (“PFI
Agreement”) with each PFI;
     WHEREAS, the Pittsburgh Bank wishes (i) to provide its members and housing
associates access to the MPF Program, (ii) to acquire Program Loans from or
through its PFIs pursuant to the MPF Program, and (iii) to have the MPF Provider
operate and maintain the MPF Program for the benefit of the Pittsburgh Bank and
its PFIs, in addition to the MPF Provider and any other MPF Banks that
participate in the MPF Program;
     WHEREAS, the MPF Provider is willing (i) to make the MPF Program available
to those Pittsburgh Bank PFIs designated by the Pittsburgh Bank, and (ii) to
operate and maintain the MPF Program for the benefit of the Pittsburgh Bank as
well as itself and other MPF Banks, subject to the terms and conditions set
forth in this Agreement; and
     WHEREAS, the parties wish to replace the Mortgage Partnership Finance
Services Agreement dated April 30, 2006 (the “Prior Services Agreement”) between
the parties with this Agreement.
     NOW THEREFORE, in consideration of the foregoing recitals, for other good
and valuable consideration the receipt and sufficiency of which are hereby
acknowledged and the mutual covenants and conditions herein contained, the
parties hereto hereby agree as follows:

1



--------------------------------------------------------------------------------



 



I. CERTAIN DEFINITIONS
     As used herein, the following terms shall have the following respective
meanings:
     “Active MPF Bank” shall mean an MPF Bank that has entered into an MPF
Services Agreement substantially in the form of this Agreement and such MPF
Services Agreement has not been terminated.
     “Annual Percentage Fee” shall have the meaning set forth in Exhibit A
attached hereto.
     “Annual Percentage Rate” shall have the meaning set forth in Exhibit A
attached hereto.
     “Borrower” shall mean the obligor or obligors under any Program Loan.
     “Business Day” shall mean any day that the MPF Provider is open for
business.
     “Clearing Account” shall mean the Pittsburgh Bank’s deposit account or
accounts at the MPF Provider, pursuant to the MPF Provider standard agreement
for such account(s) from time to time, for the clearing of debits and credits
between the MPF Provider and the Pittsburgh Bank.
     “Consult” and “Consultation” shall mean, with respect to any references to
“consult with” or “consultation with” the MPF Banks or Active MPF Banks, that
the MPF Provider shall provide the MPF Banks or Active MPF Banks, as applicable,
reasonable opportunity to review and comment on any proposed action or
documents, and shall reasonably consider such comments in determining the
appropriate action or preparing or revising such documents.
     “Custodian” shall mean, at any time, a custodian to which the MPF Provider
delegates its duties and obligations under the MPF Program to hold the Loan
Documents pertaining to Program Loans, including but not limited to the MPF
Custodian.
     “Custody Agreement” shall have the meaning set forth in Section 5.1.
     “Custody Addendum” shall have the meaning set forth in Section 5.1. and
shall be substantially in the form of Exhibit B.
     “Customized Enhancement” shall mean a technical enhancement to the MPF
Program system made at the request of one or more MPF Banks that primarily
benefits such MPF Bank(s).
     “DDA” shall mean a transactional account with an MPF Bank or the MPF
Provider.
     “FHFB” shall mean the Federal Housing Finance Board or any successor
regulatory agency.
     “FHLB Guide” shall mean the Guide for the MPF Banks published by the MPF
Provider detailing policy and procedures among the MPF Banks for their
participation in the MPF Program, and detailing the Services that will be
provided by the MPF Provider, as the same may be amended as provided in
Section 8.9, which FHLB Guide is hereby incorporated by reference into this
Agreement.

2



--------------------------------------------------------------------------------



 



     “Guides” shall mean, collectively, the MPF Origination Guide and the MPF
Servicing Guide, and all constituent guides, manuals, forms and exhibits,
promulgated by the MPF Provider for the MPF Program as the MPF Provider may
revise them from time to time after consultation with the Active MPF Banks as
provided for in the FHLB Guide.
     “Large Master Commitment” shall mean a Master Commitment of Five Hundred
Million Dollars ($500,000,000) or greater.
     “Liquidity Option Notice” shall mean a notice to MPF Provider that the
Pittsburgh Bank elects to not issue Delivery Commitments for the balance of the
Business Day.
     “Loan Documents” shall mean, for any Program Loan, the note, the mortgage
or other security documents executed and delivered by the applicable Borrower
and all other documents evidencing or securing such Program Loan, as the same
may be amended, supplemented, modified or restated from time to time.
     “Loan Recoveries” shall mean all payments and any other sums received with
respect to a Program Loan, including, but not limited to, from the disposition
of any collateral for such Program Loan.
     “LOMPA” shall mean that certain MPF Program Liquidity Option and Master
Participation Agreement dated as of September 15, 2000, as amended from time to
time, or such successor participation agreement as may be substituted by the
parties.
     “MPF Banks” shall mean the Pittsburgh Bank, any other FHLB that has entered
into an agreement with the MPF Provider to offer the MPF Program to its members
and housing associates, and the MPF Provider in its capacity as an investor in
Program Loans.
     “MPF Custodian” shall mean the institution to which the MPF Provider
delegates certain of its Master Custodian duties and obligations from time to
time, the name of which shall be published in the Guides as the MPF Custodian
for the MPF Program.
     “MPF Master Servicer” shall mean the institution to which the MPF Provider
delegates certain of its Master Servicer duties and obligations from time to
time, the name of which shall be published in the Guides as the MPF Master
Servicer for the MPF Program.
     “Master Commitment” shall mean an agreement between an MPF Bank and its PFI
pursuant to which the PFI agrees to originate Program Loans for, or sell Program
Loans to such MPF Bank, credit enhance and service such Program Loans
thereafter, in accordance with the Guides.
     “Master Servicer” shall mean the MPF Provider as the master servicer of the
Program Loans under the MPF Program.
     “Master Servicing Agreement” shall have the meaning set forth in
Section 5.2.

3



--------------------------------------------------------------------------------



 



     “MPF Program” shall mean the Mortgage Partnership Finance® Program of the
MPF Provider, which is based upon the Guides, the PFI Agreements and the Master
Commitments.
     “MPF Program Center” shall have the meaning set forth in Section 5.7.
     “Note” shall mean, for any Program Loan, the promissory note from the
Borrower evidencing such Program Loan.
     “Operational Matters” shall mean the following activities and functions
involving contact with PFIs that are performed by the MPF Provider and are
necessary for the normal operation of the MPF Program:
a) providing pricing for Delivery Commitments;

b) transacting Delivery Commitments for PFIs;

c) providing for PFI funding and credit enhancing of Program Loans;

d) coordinating and correcting electronic communications, including providing
for data delivery, integrity and security;

e) monitoring and coordinating PFI custodial compliance, fees and custodial
waivers;

f) monitoring and supporting servicing of Program Loans, such as remittance
processing, investor reporting including delinquency reporting, reconciliation
of custodial accounts, repurchase of ineligible loans, current loan and
defaulted loan management, such as workouts, forbearance plans, presales,
deeds-in-lieu and foreclosure bidding instructions;

g) monitoring loss mitigation, insurance claim settlement and REO disposition;

h) reviewing and coordinating servicing sales or transfers;

i) operating the MPF Program Center, including providing the Service Center and
a customer support desk;

j) performing quality control reviews and providing follow-up on quality control
findings and remedies;

k) providing general information about the MPF Program at trade shows;

l) monitoring and supporting MPF Shared Funding® acquisitions and servicing; and

m) any other service as shall be added to the FHLB Guide from time to time with
the consent of the majority of Active MPF Banks.
     “Participation Share” shall mean a Participant’s pro rata participation
interest in the Program Loans the Pittsburgh Bank funds or purchases under the
MPF Program.
     “Participant” shall mean an entity who acquires an ownership or a
participation interest in some or all of the Program Loans delivered or serviced
by a PFI to or for the Pittsburgh Bank.
     “PFI” shall mean a member or housing associate of the MPF Bank that is a
“participating financial institution” which elects to participate in the MPF
Program by executing a PFI Agreement with the MPF Bank.
     “Prior Services Agreement” shall have the meaning set forth in the Recitals
to this Agreement.
     “Program Loan” shall mean a residential loan to a Borrower that is
evidenced by a promissory note and secured by a mortgage lien, deed of trust,
security deed or other security instrument either made or acquired by a PFI or
originated by a PFI for an MPF Bank.

4



--------------------------------------------------------------------------------



 



     “Service Center” shall have the meaning set forth in Section 5.7.
     “Servicer” shall have the meaning set forth in the PFI Agreement.
     “Services” shall mean the operational systems as outlined in Article IV and
the services outlined in Article V, including but not limited to the Operational
Matters, and more particularly described in the FHLB Guide, provided by the MPF
Provider.
     “Servicing Transfer Agreements” shall mean those certain Mortgage
Partnership Finance Servicing Transfer Agreements dated September 19, 2000 and
May 30, 2001.
     “Termination Core Services Fee” shall have the meaning set forth in
Section 2 of Exhibit A attached hereto.
     “Trigger Event” shall mean any of the following: (a) a court of competent
jurisdiction determines that the FHLBs do not have the authority to offer the
MPF Program; (b) the FHFB orders or otherwise causes the MPF Banks to stop
offering the MPF Program; (c) legislation is enacted which withdraws the FHLBs’
authority to offer the MPF Program; (d) the MPF Program is conclusively
determined to violate consumer or other federal or relevant state laws or
otherwise does not comply with applicable law in a manner that materially
affects the structure or processes of the MPF Program; or (e) if the Pittsburgh
Bank’s PFIs fail to deliver any Program Loans under the MPF Program for a period
of twenty-four (24) continuous months occurring after the date of this
Agreement, the MPF Provider shall have the right to treat this occurrence as a
Trigger Event.
     “Transaction Services Fee” shall mean, at any time, the fee charged by the
MPF Provider to the MPF Banks for Services provided by the MPF Provider in
connection with Program Loans owned by such MPF Banks.
     “TSF Floor” shall mean the minimum amount, in the aggregate, of Transaction
Services Fee payable by the Pittsburgh Bank in a calendar year.
     “TSF Loans” shall mean the Pittsburgh Bank’s retained interest in the
Program Loans it funds or purchases on or after May 1, 2006, excluding, however,
any Program Loans that the parties agree in writing to not treat as TSF Loans.
     “TSF Notice” shall mean a written notice delivered by the MPF Provider to
all MPF Banks setting forth the Annual Percentage Rate for the TSF Loans
acquired in a calendar year and the TSF Floor or formula for determining the TSF
Floor for that calendar year.
     Other terms used herein shall be defined as set forth in this Agreement.
Any capitalized term used herein, which is not so defined, shall have the
meaning ascribed to such term in the Guides, the LOMPA or Servicing Transfer
Agreements. The singular shall include the plural as the context may require.

5



--------------------------------------------------------------------------------



 



     II. TERM AND FEES
2.1. Term of Agreement. (a) Unless terminated earlier as provided in
Article VII, this Agreement shall continue in force until terminated by either
party giving the other one hundred eighty (180) days’ written notice.
(b) Notwithstanding the termination of this Agreement for any reason, the
obligations of the parties shall continue with respect to all Program Loans
funded or purchased under this Agreement pursuant to Delivery Commitments issued
prior to such termination, including, without limitation, the MPF Provider shall
provide the Services for each Program Loan acquired by the Pittsburgh Bank, and
the Pittsburgh Bank shall pay the applicable Transaction Services Fees,
continuously from the date of such termination until the earliest of:
     (1) the Program Loan’s principal and interest have been paid in full in
accordance with the requirements of the PFI Agreement; or
     (2) the Program Loan has been foreclosed or liquidated, the security
property therefor properly disposed of, and the claim settled with the PFI; or
     (3) in accordance with the procedures set forth in the FHLB Guide, the MPF
Provider’s obligations are (i) transferred to a third party by agreement of the
Pittsburgh Bank and the MPF Provider, (ii) transferred to a third party on
written direction of the FHFB or (iii) with the consent of the MPF Provider,
assumed by the Pittsburgh Bank.
(c) Upon the termination of this Agreement for any reason, the Pittsburgh Bank
agrees to use commercially reasonable efforts to promptly return to the MPF
Provider all marketing and operational materials previously provided by the MPF
Provider, and no longer needed by the Pittsburgh Bank to fulfill its remaining
obligations hereunder, unless other mutually acceptable arrangements have been
made.
     2.2. Transaction Services Fee. Commencing September 1, 2007, the Pittsburgh
Bank shall pay a monthly Transaction Services Fee to the MPF Provider as
compensation for the Services to be provided to the Pittsburgh Bank. The rate
and amount of the Transaction Services Fee shall be determined as set forth in
Exhibit A attached hereto and made a part hereof.
     2.3. Additional Services Fees. In the event the Pittsburgh Bank requests
the MPF Provider to provide any additional services other than the Services
specified in the FHLB Guide as regular or standard Services, the Pittsburgh Bank
shall pay the fees for such additional Services as provided in the FHLB Guide or
as may be agreed to between the parties. The fees for additional services listed
in the FHLB Guide may only be increased on not less than ninety (90) days’ prior
written notice.
III. MARKETING TO PITTSBURGH BANK PFIs AND TRAINING
     3.1. Designation of Pittsburgh Bank PFIs. Any marketing of the MPF Program
to the members and housing associates of the Pittsburgh Bank shall be done by
the Pittsburgh Bank. The Pittsburgh Bank may authorize the MPF Provider’s
marketing staff to participate in marketing activities in accordance with the
FHLB Guide. The Pittsburgh Bank agrees that the

6



--------------------------------------------------------------------------------



 



MPF Provider’s officers and employees may contact officers and employees of
Pittsburgh Bank PFIs for Operational Matters contemplated by this Agreement or
any PFI Agreement.
     3.2. Operational Training. From time to time, the MPF Provider will provide
training for Pittsburgh Bank employees who will have responsibility for
completing and administering PFI Agreements and Master Commitments in
conjunction with the MPF Provider, and as needed when new products or product or
system enhancements are introduced or other significant changes are made to the
MPF Program. The training shall take place as provided for in the FHLB Guide.
IV. OPERATIONAL SYSTEMS
     4.1. Loan Funding and Reporting Systems. The MPF Provider shall work with
the Pittsburgh Bank to maintain an appropriate interface or method for receiving
or sending data transmissions and reports to or from the MPF Provider, and the
Pittsburgh Bank’s PFIs shall have use of the same systems for accessing the MPF
Program, including Internet access, as the MPF Provider makes available to its
own PFIs. Data regarding the Pittsburgh Bank PFIs and the Program Loans serviced
by its PFIs will be processed on the same system the MPF Provider uses to
process its own MPF Program data.
     4.2. Deliverables. The MPF Provider shall provide the following reports,
inquiry capabilities, and electronic data transmission to the Pittsburgh Bank or
its PFIs, as applicable:
     4.2.1. PFI Reports. Subject to the timely receipt of accurate data from the
Pittsburgh Bank’s PFIs, the MPF Provider shall provide the same reports to the
Pittsburgh Bank’s PFIs as the MPF Provider supplies to the MPF Provider’s PFIs.
These reports are generally described in the Guides. Any supplemental reports
will be made available to the Pittsburgh Bank’s PFIs in the same way that they
are made available to the MPF Provider’s PFIs.
     4.2.2. Management Reports. The MPF Provider shall provide such reports to
the Pittsburgh Bank as are described and with the frequency set forth in the
FHLB Guide.
     4.2.3. On-Line Inquiry. Access to certain information in the MPF Program
system will be made available through on-line inquiry by the Pittsburgh Bank.
The method for making inquiry and the nature of the available data is set forth
in the FHLB Guide.
     4.2.4. Electronic Data Transmission. Certain accounting and PFI transaction
account data shall be transmitted by the MPF Provider to the Pittsburgh Bank the
evening of each Business Day to enable the Pittsburgh Bank to post such data to
its general ledger and to the Pittsburgh Bank’s PFIs’ DDA’s with the Pittsburgh
Bank. The method for transmission has been developed with the cooperation of the
Pittsburgh Bank and the specific types of data to be transmitted are set forth
in the FHLB Guide.

7



--------------------------------------------------------------------------------



 



     4.3. Program Enhancements.
     4.3.1. System Review. The MPF Provider shall hold periodic meetings to
discuss possible changes and enhancements to the MPF Program system and to
prioritize the scheduling of any such enhancements. Such meetings will be open
to all Active MPF Banks, who can attend in person or telephonically. The MPF
Provider will give the Active MPF Banks at least thirty (30) day’s notice prior
to implementing any material MPF Program system enhancements, modifications or
other changes unless a shorter period is mandated by the FHFB or applicable law
or regulation.
     4.3.2. Customized Enhancements. The Pittsburgh Bank may request Customized
Enhancements which shall be handled in accordance with the provisions of the
FHLB Guide.
     4.3.3. Reimbursement by Other FHLBs. If, during the term of this Agreement,
other MPF Banks adopt any Customized Enhancements paid for by the Pittsburgh
Bank, the FHLB Guide shall provide a method for sharing such costs. The MPF
Provider will use commercially reasonable efforts to facilitate such cost
sharing.
V. PARTICIPATION IN MPF PROGRAM
5.1. Services of the Custodian. (a) The MPF Provider shall act as the custodian
for the Pittsburgh Bank with respect to all Program Loans funded or purchased by
the Pittsburgh Bank pursuant to the MPF Program. The MPF Provider may discharge
this duty by entering into a custody agreement (a “Custody Agreement”) with the
MPF Custodian or any other entity which the MPF Provider deems qualified to act
as a Custodian. The MPF Provider shall have direct and primary responsibility to
the Pittsburgh Bank for the performance of the duties of the MPF Custodian under
the Custody Agreement, subject, however, in connection with the use of a
Custodian other than the MPF Custodian, to the terms of each addendum to be
executed by the parties substantially in the form attached hereto as Exhibit B
(each, a “Custody Addendum”).
(b) The MPF Provider shall perform or cause to be performed the following
custodial duties for the Pittsburgh Bank’s Program Loans, which shall be done in
compliance with the provisions of the PFI Agreements, the Guides and the FHLB
Guide:
(i) To hold the Loan Documents and any other documents or papers relating to a
Program Loan deposited with the Custodian as an agent for and bailee of the
Pittsburgh Bank in the same manner as the MPF Provider holds Loan Documents
pertaining to its own Program Loans;
(ii) To review the documents received with respect to a Program Loan to confirm
whether they comply with the MPF Program requirements;
(iii) To provide exception reports and status reports regarding Loan Documents
as provided for in the FHLB Guide;
(iv) Upon the payment in full or the purchase by a PFI of a Program Loan, or as
needed for servicing or foreclosure purposes, to release the Loan Documents to
the Servicer or notify the Servicer that the Loan Documents are no longer held
by the Custodian; and
(v) To maintain or cause each Custodian to maintain customary fidelity and other
insurance in connection with the performance of its obligations under the

8



--------------------------------------------------------------------------------



 



Custody Agreement, and, upon request of the Pittsburgh Bank, to provide a copy
of a Custodian’s annual officer’s certificate or, if the MPF Provider has copies
of the Custodian’s insurance certificates, a copy of such certificates.
As part of its custodial duties hereunder, the MPF Provider, for the benefit of
the Pittsburgh Bank, shall use commercially reasonable efforts to enforce the
obligations of each Custodian under its Custody Agreement. Such enforcement
shall be in such form and carried out to such an extent and at such time as the
MPF Provider, in its good faith business judgment, would require if it were the
owner of the related Program Loans. Subject to the terms of each Custody
Addendum and notwithstanding the terms of any Custody Agreement, no delegation
of custodial obligations to a Custodian pursuant to such Custody Agreement shall
relieve the MPF Provider from its custodial obligations hereunder, and the MPF
Provider shall remain obligated and primarily liable to the Pittsburgh Bank for
the custody of the Program Loans in accordance with the provisions of this
Agreement.
(c) In the event that a Custodian fails to produce a Loan Document when
requested by the Servicer or the MPF Provider (on behalf of the Pittsburgh
Bank), and provided that (i) each Custodian previously acknowledged in writing
that it had possession of such Loan Document, (ii) such Loan Document is not
outstanding pursuant to a prior request for release from the Servicer, and
(iii) such Loan Document was held by the Custodian on behalf of the Pittsburgh
Bank (a “Custodial Delivery Failure”), then the MPF Provider shall, with respect
to any missing Loan Document, furnish or cause the Custodian to furnish a lost
Loan Document affidavit in a form reasonably satisfactory to the Pittsburgh Bank
and to indemnify (such indemnification to survive any termination of the Custody
Agreement) the Pittsburgh Bank and the Servicer, and their respective designees,
harmless against any and all direct liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements,
including reasonable attorneys’ fees, that may be imposed on, incurred by, or
asserted against it or them in any way relating to or arising out of such
Custodial Delivery Failure, provided that neither the MPF Provider nor the
Custodian shall be liable for consequential damages.
(d) Each Custodian shall acknowledge that it holds the Loan Documents pertaining
to Program Loans owned or held by the Pittsburgh Bank which come into its
possession for the benefit of the Pittsburgh Bank, and shall dispose of the same
only in accordance with instructions furnished by the MPF Provider on behalf of
the Pittsburgh Bank. The Custodian shall not, however, be required to verify the
validity, sufficiency or genuineness of any Loan Document. With respect to any
Custodian other than the MPF Custodian that is a custodian for Program Loans
owned by the Pittsburgh Bank, the MPF Provider, upon the request of the
Pittsburgh Bank, will provide to the Pittsburgh Bank a summary report of any
audits of such Custodian performed directly or through a vendor, by the MPF
Provider. Further, upon the request and at the expense of the Pittsburgh Bank,
the MPF Provider shall request the Custodian to provide the Pittsburgh Bank a
certification that lists of all Program Loans owned by the Pittsburgh Bank for
which the Custodian holds Loan Documents.
5.2. Services of the MPF Master Servicer. (a) The MPF Provider shall act as the
Master Servicer for the Pittsburgh Bank with respect to all Program Loans funded
or

9



--------------------------------------------------------------------------------



 



purchased by the Pittsburgh Bank pursuant to the MPF Program. The MPF Provider
may discharge this duty by entering into a master servicing agreement (a “Master
Servicing Agreement”) with any entity which the MPF Provider deems qualified to
act as the MPF Master Servicer. The MPF Provider shall have direct and primary
responsibility to the Pittsburgh Bank for the performance of the duties of the
MPF Master Servicer under the Master Servicing Agreement.
     (b) The MPF Provider shall perform or cause to be performed the following
master servicing duties, which shall be done in compliance with the provisions
of the PFI Agreements, the Guides, and the Servicing Agreements:
(i) To supervise, monitor and oversee the servicing of the Program Loans and the
performance of each Servicer of its services, duties and obligations under the
Servicing Guide;
(ii) To receive and review all reports and data that are provided and are
deliverable under the Servicing Guide by each Servicer;
(iii) To collect information, reconcile such information with each Servicer, and
submit reports pertaining to the Program Loans and any funds due with respect
thereto, to the Pittsburgh Bank as provided for in the FHLB Guide;
(iv) To recommend to the Pittsburgh Bank corrective action to be taken relative
to any Servicer that fails to comply with the terms and conditions of the
Servicing Guide with respect to defaulted Program Loans or the property
encumbered as security for Program Loans;
(v) To notify the Pittsburgh Bank in the event a Servicer has materially or
consistently defaulted under the PFI Agreement or Servicing Guide and to advise
the Pittsburgh Bank of its recommended response to the default;
(vi) To maintain or cause the MPF Master Servicer to maintain customary fidelity
and other insurance in connection with the performance of the obligations under
the Master Servicing Agreement, and, upon request of the Pittsburgh Bank, to
provide a copy of insurance certificates indicating such insurance is in effect
or a copy of an officer’s certificate of the MPF Master Servicer certifying that
such insurance coverage is in full force and effect;
(vii) To make its books and records relating to the services performed under the
Master Servicing Agreement or those of the MPF Master Servicer accessible for
inspection and copying by the supervisory agents and examiners of the FHFB at
any time during normal business hours, and by the Pittsburgh Bank as arranged
and coordinated by the MPF Provider.
     As part of its master servicing duties hereunder, the MPF Provider, for the
benefit of the Pittsburgh Bank, shall use commercially reasonable efforts to
enforce the obligations of the MPF Master Servicer under the Master Servicing
Agreement in the same manner as the MPF Provider would act if the MPF Provider
were the owner of the related Program Loans. Notwithstanding the MPF Provider’s
delegation of master servicing obligations to the MPF Master Servicer pursuant
to the Master Servicing Agreement, the MPF Provider shall not be relieved from
its master servicing obligations hereunder, and the MPF Provider shall remain
obligated and primarily liable to the Pittsburgh Bank for the master servicing
of the Program Loans in accordance with the provisions of this Agreement,
provided, however, that the MPF Provider’s liability

10



--------------------------------------------------------------------------------



 



arising from or related to its master servicing obligations under this
Section 5.2 shall be limited solely to liability resulting from the MPF
Provider’s or MPF Master Servicer’s negligence or willful misconduct.
     5.3. Approval of Pittsburgh Bank PFIs. The Pittsburgh Bank shall provide
the MPF Provider with a copy of each member’s or housing associate’s PFI
application, or portion thereof as specified in the FHLB Guide, upon the
approval of a PFI. After obtaining the consent of the majority of the Active MPF
Banks as provided in the FHLB Guide, the MPF Provider may pass through to the
Active MPF Banks outside counsel fees incurred in connection with the
development or drafting of PFI documents or matters generally affecting the MPF
Program prospectively, provided, however, that the MPF Provider may pass through
to the Active MPF Banks such outside counsel fees which do not exceed $5,000
without prior consultation. After consultation with the MPF Banks as provided in
the FHLB Guide, the MPF Provider may pass through to the MPF Banks outside
counsel fees incurred in connection with matters generally affecting the MPF
Program on a programmatic basis, provided, however, that the MPF Provider may
pass through to the MPF Banks such outside counsel fees which do not exceed
$5,000 without prior consultation. The Pittsburgh Bank agrees to administer its
PFI Agreements in accordance with their terms, including the Guides and all
incorporated documents. The Pittsburgh Bank hereby acknowledges that the MPF
Provider and other MPF Banks have an interest in consistent implementation of
the MPF Program, and as the drafter of the MPF Program documents, the MPF
Provider can provide an authoritative interpretation of such documents in the
event of conflict with a PFI over their meaning. The obligations of the
Pittsburgh Bank under this Section 5.3 shall survive termination of this
Agreement.
     5.4. Creditworthiness of PFIs. The Pittsburgh Bank shall be responsible for
evaluating the creditworthiness of each of its PFIs to provide the credit
enhancement required of a PFI under the MPF Program. However, any MPF Bank that
has acquired or acquires a participation in Pittsburgh Bank Program Loans or
acquires Program Loans from Pittsburgh Bank PFIs shall be responsible for its
own credit decision with respect to its investment in such assets. Consistent
with applicable law and regulation and as provided in the FHLB Guide, the
Pittsburgh Bank shall promptly provide notice to the MPF Provider of any
material adverse changes in the financial condition of any Pittsburgh Bank PFIs
of which it becomes aware and that the Pittsburgh Bank reasonably believes could
result in the PFI’s breach of the PFI Agreement.
     5.5. Training of Pittsburgh Bank PFIs. The Pittsburgh Bank shall have
primary responsibility for the training of its PFIs. The MPF Provider may
provide training to personnel of the Pittsburgh Bank’s PFIs and the costs and
expenses for providing such training shall be paid as provided in the FHLB
Guide. All PFI training materials shall be supplied by or reviewed by the MPF
Provider.
     5.6. MPF Program Materials. Any MPF Bank may submit requests for revisions
to the PFI Agreements, the Guides and other MPF Program documents at any time.
The MPF Provider may revise the form of the PFI Agreements, the Guides or any
other MPF Program document at any time, provided that the MPF Provider consult
with the Active MPF Banks with respect to any material revisions to the PFI
Agreements and the Guides as provided in the FHLB Guide.

11



--------------------------------------------------------------------------------



 



     5.7. Support of Pittsburgh Bank PFIs. The MPF Provider shall be responsible
for providing the Operational Matters support to all MPF Banks’ PFIs by
establishing an MPF Program Center (“MPF Program Center”) which shall include
the MPF Service Center (“Service Center”) and a customer support desk. The MPF
Program Center and Service Center operations are described in the FHLB Guide.
The MPF Provider shall ensure that the MPF Program Center is adequately staffed
to service the Pittsburgh Bank PFIs in a commercially reasonable manner and with
no less service than the MPF Provider is providing to its own PFIs. The MPF
Provider shall provide the data transmissions and reports as required by the
FHLB Guide.
     5.8. Execution of Master Commitments. The Pittsburgh Bank will enter into
each Master Commitment in accordance with the FHLB Guide. The MPF Program
Center’s personnel will be responsible for entering each Master Commitment into
the MPF Program system. Excluding Master Commitments or Program Loans that are
subject to waivers approved by the Pittsburgh Bank, the MPF Provider shall
determine the Actual Credit Enhancement for each Master Commitment using a
methodology that complies with the requirements of 12 C.F.R. § 955.3, as amended
or superseded.
     5.9. Delivery Commitments; Pricing.
     5.9.1. Pricing of Loans. (a) Pursuant to the delegation of pricing
authority as permitted by the FHFB at 12 CFR Part 955.5(c), the Pittsburgh Bank,
except as set forth in subsection (b) hereof, has elected to utilize the pricing
methodology developed by the MPF Provider, provided that such methodology shall
not be modified without prior notice to the Pittsburgh Bank. Thus, the MPF
Provider shall be responsible for the calculation and publication of the prices
for the Pittsburgh Bank applicable to all Program Loans.
(b) The Pittsburgh Bank may, with respect to any or all of its Large Master
Commitments, request that the MPF Provider permit the Pittsburgh Bank to set
prices for all the Delivery Commitments issued under such Large Master
Commitment in accordance with and subject to the procedures and limitations the
MPF Provider may publish in the FHLB Guide. Upon the Pittsburgh Bank utilizing
such procedures, then the MPF Provider shall employ the prices communicated by
the Pittsburgh Bank in the issuance of Delivery Commitments under the Large
Master Commitment. The MPF Provider’s facilitation of any special prices for
Large Master Commitments is excluded from the MPF Provider’s representations and
warranties provided in Section 6.6 of this Agreement.
     5.9.2. Delivery Commitments. (a) As provided in the Guides, the MPF Program
Center will publish Rate and Fee Schedules for all Program Loans. Rate and Fee
Schedules are subject to change as provided for in the Guides. Delivery
Commitments will be managed as specified in the Guides and the FHLB Guide. The
MPF Program Center will provide reports and loan data transmissions concerning
all Delivery Commitment activities of the Pittsburgh Bank PFIs to the Pittsburgh
Bank at the times and in the manner provided in the FHLB Guide. The funding and
purchasing of Program Loans will be processed through a PFI’s DDA with the
Pittsburgh Bank. The MPF Program Center shall compute any Pairoff Fees (or any
similar fees) that are owed to the Pittsburgh Bank by any PFI and will report
these amounts to the Pittsburgh Bank. The

12



--------------------------------------------------------------------------------



 



Pittsburgh Bank shall be responsible for collecting Pairoff Fees (or any similar
fees) from its PFIs and disbursing the same to itself and via deposit to its
Clearing Account, to its Participants (including the MPF Provider), as
applicable.
(b) On any Business Day, the Pittsburgh Bank may give a Liquidity Option Notice
to the MPF Provider as provided for in the FHLB Guide. Upon receipt, the MPF
Provider shall set the MPF Program system so that no Delivery Commitments will
be issued to the Pittsburgh Bank’s PFIs until the next Business Day.
(c) Pittsburgh Bank not open on a Business Day. In the event that the Pittsburgh
Bank is not opened for business on or closes prior to the scheduled close of
business during any Business Day, Delivery Commitments may be issued in
accordance with the FHLB Guide if any Participant(s) is willing to acquire, in
the aggregate, a 100% Participation Share therein. Such Delivery Commitments
shall be deemed Designated Delivery Commitments as defined in, and governed by,
the LOMPA, except that the Pittsburgh Bank hereby agrees that its signature is
not needed on any notice or direction to the MPF Provider for the Participation
Shares to be effective with respect to such Designated Delivery Commitments.
     5.10. Quality Control and Loss Mitigation. The MPF Provider will perform
the same level of quality control review and loss mitigation oversight for the
Pittsburgh Bank’s Program Loans as it performs for its own Program Loans which
will be performed as provided in the FHLB Guide. If requested and paid for by
the Pittsburgh Bank, the MPF Provider will use commercially reasonable efforts
to provide additional quality control reviews. MPF Provider agrees to
re-evaluate its quality control practices, including sampling adequacy, when
business conditions warrant such re-evaluation, to ensure that MPF practices
comply with industry and regulatory standards. Nothing in this Section 5.10
shall limit the Pittsburgh Bank from conducting its own quality control reviews
or exercising oversight of its PFI’s origination and servicing functions to the
extent the Pittsburgh Bank is required to do so under applicable law or
regulation or otherwise directed to do so by the FHFB.
     5.11. Transactional Relationships.
     5.11.1. Maintenance of Accounts at the MPF Provider. The Pittsburgh Bank
will establish and maintain the Clearing Account with the MPF Provider.
     5.11.2. Funding of Payment Obligations. The MPF Provider hereby consents to
the Pittsburgh Bank withdrawing funds from the Clearing Account from time to
time to satisfy the MPF Provider’s payment obligations under this Agreement. The
Pittsburgh Bank hereby consents to the MPF Provider withdrawing funds from the
Clearing Account from time to time to satisfy the Pittsburgh Bank’s obligations
to pay any fees and any other payment obligation under this Agreement.
     5.11.3. Interest on Clearing Account. In accordance with the Master
Transactions Agreement between the MPF Provider and the Pittsburgh Bank, the MPF
Provider will credit to the Pittsburgh Bank’s Clearing Account interest on the
outstanding balance thereof from time to time in accordance with the Master
Transactions Agreement, at the rate of interest paid by the MPF Provider to all
MPF Banks under the MPF Program, as

13



--------------------------------------------------------------------------------



 



the same is published in the FHLB Guide from time to time (the “MPF Bank Rate”).
In the event that any withdrawal from the Pittsburgh Bank’s Clearing Account
shall cause the balance in such account to become negative, such deficit shall
be deemed a loan from the MPF Provider to the Pittsburgh Bank, payable upon
demand and bearing interest at the rate charged by the MPF Provider to all MPF
Banks under the MPF Program, as the same is published in the FHLB Guide from
time to time (the “MPF Bank Default Rate”). If at any time the MPF Bank Default
Rate is not published in the FHLB Guide, the MPF Bank Default Rate, for any day,
shall be equal to the MPF Bank Rate for that day plus 200 basis points (2.0%).
5.12. Relationship of the Parties; Restrictions on Transfers. (a) The Pittsburgh
Bank will receive and hold all receipts and collections with respect to the
Program Loans funded through or purchased from the Pittsburgh Bank PFIs, for the
benefit of itself and any other Participants who may invest therein, in
accordance with their respective interests in the Program Loans. Except to the
extent of its obligations under Section 5.1(a), the MPF Provider shall have no
fiduciary duty to the Pittsburgh Bank. Except to the extent of its obligations
under Sections 6.4.1. and 7.3., the Pittsburgh Bank shall have no fiduciary duty
to the MPF Provider.
(b) Notwithstanding the foregoing, the Pittsburgh Bank agrees that it will not
sell or transfer any of its interests in Program Loans or its rights under this
Agreement, or any portion of any thereof, except (i) to another FHLB or member
or housing associate of an FHLB, (ii) to an institutional third party investor
approved of in writing by the MPF Provider, which approval shall not be
unreasonably withheld, or (iii) to the PFIs providing the credit enhancement for
such Program Loans, provided, however, servicing must be provided by a PFI or an
MPF Program approved Servicer, and unless such covenants and obligations have
been assigned to another MPF Bank or other approved investor in such Program
Loans, the Pittsburgh Bank shall continue to monitor the creditworthiness of its
PFIs and, when appropriate to protect the interests of the holders of the
Program Loans, obtain a perfected security interest in collateral to secure any
of its PFIs’ obligations under their respective PFI Agreements. The MPF Provider
will continue to provide reports defined by Master Commitment.
(c) Participation Shares in the Program Loans, whether previously acquired by
the MPF Provider pursuant to the Prior Services Agreement or acquired by any MPF
Bank during the term of this Agreement, shall be deemed to be pursuant to and
governed by the terms of the LOMPA.
     5.13. Memo Spread Account/First Loss Account Allocations. The MPF Provider
and the Pittsburgh Bank shall each maintain its own respective loan loss
reserves with respect to the Program Loans. The Spread Account/First Loss
Account (which is a memorandum account used for tracking purposes) for any
Master Commitment in which there are Participants will be allocated between or
among the parties as provided for in the LOMPA.
     5.14. Rescission of Payments. For all Program Loans in which a Participant
owns an interest, the LOMPA shall govern the situation in which all or part of
any payment of Loan Recoveries or other amounts paid to the Pittsburgh Bank is
rescinded or must otherwise be returned for any reason.

14



--------------------------------------------------------------------------------



 



     5.15. Product Development. The MPF Provider shall receive submissions from
the Pittsburgh Bank which may be made in conjunction with other MPF Banks, for
new products to be offered under the MPF Program, as provided for in the FHLB
Guide.
     5.16. Financial Reporting and Controls. The MPF Provider shall provide an
annual Type II SAS 70 audit report of its internal controls pertaining to the
Services and shall consult with the Active MPF Banks prior to the engagement of
the auditor concerning the terms of the audit, including the time period
covered, the form, scope and content of the audit report, and when the audit
reports are to be provided to the MPF Banks, in accordance with the procedures
set forth in the FHLB Guide. For the period between the end of the audit period
and December 31st of each year, the MPF Provider shall provide the Pittsburgh
Bank with a letter, on or before the date specified in the FHLB Guide, stating
whether the MPF Provider implemented, during that period that is not covered by
the audit reports, any material changes to the MPF Program systems which impact
the operating effectiveness of controls covered by the SAS 70 audit report and,
if so, containing such certifications as specified in the FHLB Guide.
     5.17. Service Level Commitments. The MPF Provider agrees that it shall
perform the Services in accordance with the service levels set forth in the FHLB
Guide.
VI.      REPRESENTATIONS AND COVENANTS
     6.1. Participation Share and Management of Assets. —
        6.1.1. Participation Share. The MPF Provider shall be able to rely on
the written direction of the Pittsburgh Bank delivered in accordance with the
FHLB Guide to confirm to any Participant participating in Program Loans acquired
by the Pittsburgh Bank that such Participant is vested in its Participation
Share in each such Program Loan upon its acquisition by the Pittsburgh Bank,
without the need for further documentation, upon the deposit of funds equal to
the Participant’s Participation Share to the Pittsburgh Bank’s Clearing Account.
        6.1.2. Management of Assets. The PFIs are obligated under the terms of
the PFI Agreements to perform all customary servicing functions, including loss
mitigation and property disposition, with respect to the Program Loans. The
Pittsburgh Bank shall have the responsibility for exercising commercially
reasonable efforts to enforce the terms of the PFI Agreement and PFIs’
compliance with the Guides, on behalf of itself and such other parties
identified in the FHLB Guide.
     6.2. Risk of Loss. The Pittsburgh Bank assumes all risk of loss in
connection with its investment in Program Loans, and its execution of each PFI
Agreement and each Master Commitment except for any losses arising directly from
the negligence or willful misconduct of the MPF Provider in its provision of the
Services pursuant to this Agreement or breach of its fiduciary duties specified
in Section 5.1(a); provided, however, that such assumption of risk is not
intended to waive or release the liability of any person or entity that is not a
party to this Agreement. The Pittsburgh Bank acknowledges that it is familiar
with the Guides and the FHLB Guide and the operation of the MPF Program as
described therein.

15



--------------------------------------------------------------------------------



 



     6.3. Default by PFIs; Enforcement. Each of the parties is entitled to
assume that no PFI default or event which, with the giving of notice or lapse of
time, or both, would constitute such a default, has occurred and is continuing
unless such party (i) has actual knowledge of such default or event, or (ii) has
been notified in writing that such a default or event has occurred.
     6.4. Pittsburgh Bank’s Covenants. The Pittsburgh Bank covenants and agrees
as follows:
     6.4.1. Collateral for Credit Enhancement. In accordance with the FHLB Guide
the Pittsburgh Bank shall obtain a perfected security interest in collateral and
the proceeds of all collateral provided from time to time by each Pittsburgh
Bank PFI under its PFI Agreement or any other credit agreement, securing the
PFI’s obligations under its PFI Agreement.
     6.4.2. Use of Intellectual Property. The MPF Provider hereby licenses to
the Pittsburgh Bank the limited right to use the trademarks “Mortgage
Partnership Finance,” “MPF,” “eMPF,” “MPF Shared Funding,” the “Mortgage
Partnership Finance” logo and “MPF” logo (individually, a “Mark” and together,
the “Marks”) in connection with the exercise of the Pittsburgh Bank’s rights and
responsibilities under this Agreement including, without limitation, the
acquisition of Program Loans from its PFIs, the promotion and marketing of the
MPF Program to its members and housing associates, and instruction and training
of its members and housing associates concerning the MPF Program, subject to the
following terms and conditions:
     (i) The term of this license shall be the same as this Agreement. Upon
termination of this license, all rights in and to the Marks shall automatically
revert to the MPF Provider.
     (ii) When using any of the Marks in any external communications, including
letters, agreements, program descriptions and marketing materials, the
Pittsburgh Bank agrees to adhere to the standards governing the use of the Marks
set forth in the FHLB Guide.
     (iii) The MPF Provider reserves the right to inspect or monitor the use of
the Marks and the services provided in connection with the Marks to assure
compliance with this Agreement and the FHLB Guide.
     (iv) The Pittsburgh Bank hereby recognizes the value of the goodwill
associated with the Marks and acknowledges that all rights in and to the Marks
belong exclusively to the MPF Provider and that the Marks may have acquired
secondary meaning in the mind of the public. The Pittsburgh Bank agrees, during
the term of this Agreement and thereafter, never to attack or assist anyone else
in attacking the rights of the MPF Provider in the Marks or the validity of the
license of the Marks being granted herein.
     6.5. Authorization and Enforceability Representations. Each of the parties
hereby represents to the other party hereto that (i) all necessary corporate and
other action has been taken to authorize it to execute, and to perform its
obligations under, this Agreement, and (ii) all

16



--------------------------------------------------------------------------------



 



necessary regulatory approvals to engage in the MPF Program have been obtained
and (iii) this Agreement is the legal, valid and binding obligation of such
party, enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency, reorganization pursuant to the Federal Home Loan Bank
Act, as amended, moratorium and other similar laws affecting the rights of
creditors generally and general equitable principles.
     6.6. MPF Provider Representations and Warranties. In addition to the above
representations, the MPF Provider represents and warrants that it shall timely
perform the Services in a commercially reasonable manner and with the same care,
skill, prudence and diligence with which it services and administers in its own
portfolio of Mortgages. Further, the MPF Provider represents to the Pittsburgh
Bank and warrants that the MPF Program is compliant with all applicable state
and federal laws, including consumer laws, and rules and regulations, provided,
however, that the MPF Provider makes no representations or warranties with
respect to actions taken at the direction of, or matters within the control of,
the Pittsburgh Bank including, but not limited to, transactions customized at
the request or direction of the Pittsburgh Bank. Further, the MPF Provider
represents to the Pittsburgh Bank and warrants that all copyrights, trademarks,
service marks, patents and other intellectual property rights used in the MPF
Program do not infringe upon the rights of any third parties.
     6.7. Pittsburgh Bank’s Indemnification Obligation. The Pittsburgh Bank
acknowledges that the ability to participate in the MPF Program will be based
upon its representations and warranties set forth above, and the Pittsburgh Bank
agrees to indemnify, defend and hold harmless the MPF Provider, its affiliates
and each stockholder, director, officer, employee and agent, if any, thereof
from and against any and all loss, damage, liability or expense, including
(without limitation) costs and reasonable attorneys’ fees and expenses, to which
it may be put or which it may incur by reason of, or in connection with, any
misrepresentation made by the Pittsburgh Bank in this Agreement, or any breach
by Pittsburgh Bank of its warranties set forth in this Agreement. The Pittsburgh
Bank’s indemnification under this section does not include any loss, damage,
liability or expense arising out of any litigation challenging the authority of
the MPF Provider to engage in the MPF Program.
     6.8. MPF Provider’s Indemnification Obligation. The MPF Provider agrees to
indemnify, defend and hold harmless the Pittsburgh Bank, its affiliates and each
stockholder, director, officer, employee and agent, if any, thereof from and
against any and all loss, damage, liability or expense, including (without
limitation) costs and reasonable attorney’s fees and expenses, to which it may
be put or which it may incur by reason of, or in connection with, any
misrepresentation made by the MPF Provider in this Agreement, or any breach by
MPF Provider of its warranties set forth in this Agreement. The indemnification
under this section does not include any loss, damage, liability or expense
arising out of any litigation challenging the authority of the MPF Provider to
engage in the MPF Program.
     6.9. Review of Accounting Books and Records. From time to time upon
reasonable advance request, either party shall be entitled to review, at its
cost, the accounting books and records of the other party with respect to the
Pittsburgh Bank’s participation in the MPF Program. Both parties agree and
acknowledge that the other party need not provide copies of or information
pertaining to confidential bank examiner’s reports.
     6.10. Press Releases and Media Relations. (a) The MPF Provider agrees that
during the

17



--------------------------------------------------------------------------------



 



term of this Agreement, it will provide the Pittsburgh Bank advance notice and
opportunity for review and comment in accordance with the terms of the FHLB
Guide, of all press releases and written communications with the media,
concerning the Pittsburgh Bank’s or Pittsburgh Bank PFIs’ involvement with the
MPF Program
(b)      The Pittsburgh Bank agrees that during the term of this Agreement, it
will provide the MPF Provider advance notice and opportunity for review and
comment in accordance with the terms of the FHLB Guide, of all press releases
and written communications with the media, concerning the MPF Program.
     6.11.      Use of Proprietary Information and Confidentiality. Each of the
parties has been and may hereafter be furnished with certain materials and
information relating to the MPF Program (including, without limitation,
information about Pittsburgh Bank members and housing associates that apply or
are approved as PFIs) that are confidential and proprietary information of the
other party (collectively, the “Confidential Information”). Each of the parties
agrees (i) to keep the Confidential Information confidential using reasonable
means, not less than those used to protect its own proprietary material, (ii) to
not disclose the Confidential Information, without the prior written approval of
the other party, to anyone other than to its officers or employees who have a
need to know its contents to perform their duties in connection with the MPF
Program, to any member of its Board of Directors, to its regulators, to any
Participant or approved investor in Program Loans acquired from the Pittsburgh
Bank or its PFIs, or to those third party agents who agree to be bound by the
terms of this Section 6.11, as evidenced by a written statement or agreement in
form and substance reasonably satisfactory to the other party, and (iii) upon
completion of its use of the Confidential Information or at any time upon the
other party’s request, to promptly return the Confidential Information,
including all copies made thereof in any format and all notes pertaining to the
same. For purposes of this Section 6.11, when transmitting or providing access
to “nonpublic personal information” (as that term is defined in Title V of the
Gramm-Leach-Bliley Act (15 U.S.C. § 6809)), each of the parties shall use a
secure method that is generally accepted as preventing unauthorized access such
as encrypted transmission or providing secure, password protected web-access.
Each of the parties further agrees that if it is served with process or any
other governmental or regulatory request for the Confidential Information
(excluding an examination request by the FHFB), it will immediately notify the
General Counsel of the other party, prior to complying with such process, order
or request, unless prohibited by applicable law, regulation or court order.
     6.12. Equal Treatment of MPF Banks. The MPF Program is a cooperative
program among the MPF Banks and the MPF Provider. Consequently, the MPF Provider
agrees that any amendment or modification to MPF Services Agreement offered to
any Active MPF Bank shall be promptly offered to all other Active MPF Banks.
     6.13.      Role of the MPF Banks. It is the intent of the MPF Provider and
the MPF Banks that the Active MPF Banks shall have more responsibility for the
advancement of the MPF Program and a defined role in the material decisions
impacting the direction of the MPF Program. Therefore, the parties to this
Agreement agree to meet (in person or telephonically) with the other Active MPF
Banks regularly, but not less than once a month, beginning in September, 2007
and continuously thereafter until an agreement regarding governance of the MPF
Program (“MPF Governance Agreement”) is executed or as may otherwise be agreed
to by the parties. The Pittsburgh Bank and the MPF Provider agree to negotiate
the terms of an MPF

18



--------------------------------------------------------------------------------



 



Governance Agreement in good faith. It is understood that if an MPF Governance
Agreement is not executed by the parties on or before August 31, 2008,
notwithstanding the provisions of Section 2 of Exhibit A, and if not later than
October 1, 2008, the Pittsburgh Bank exercises its right to terminate this
Agreement pursuant to Section 2.1(a), then the Pittsburgh Bank shall continue to
pay the Transaction Services Fee but the minimum amount of the annual
Transaction Services Fee shall be the Termination Core Services Fee or the TSF
Floor, whichever is less, and therefore such TSF Floor will never be increased
to more than the amount of the TSF Floor for the calendar year 2010 specified in
Exhibit A.
VII. TERMINATION
     7.1.      Events of Default. It shall be an Event of Default under this
Agreement if either party fails to perform its obligations or breaches any of
its covenants under this Agreement and such failure to perform or breach is not
cured (i) within sixty (60) days from the date the non-breaching party gives
written notice of such default, if the default is capable of being cured within
such time limit, or (ii) within a reasonable time after notice if the cure is
commenced within the sixty (60) day period and diligently pursued thereafter.
     7.2.      Termination and Other Remedies.
     7.2.1.      Remedies for the Pittsburgh Bank’s Default. Without limiting
the effect of Section 6.7, upon the occurrence of an Event of Default caused by
the Pittsburgh Bank, (i) the MPF Provider shall have the right, subject to the
requirements of Section 2.1(b), to terminate this Agreement, and (ii) the
Pittsburgh Bank shall pay to the MPF Provider an amount equal to the MPF
Provider’s actual and direct damages arising from and accruing during the
continuance of the Event of Default, but the Pittsburgh Bank shall have no
responsibility for any consequential or punitive damages.
     7.2.2.      Remedies for the MPF Provider’s Default. Without limiting the
effect of Section 6.8, upon the occurrence of an Event of Default caused by the
MPF Provider, the Pittsburgh Bank shall have the right, subject to the
requirements of Section 2.1(b), to terminate this Agreement. Until the MPF
Provider’s obligations to provide the Services terminates as provided in
Section 2.1(b), the Pittsburgh Bank shall continue to pay the Transaction
Services Fee for the Services, provided, however, that the Transaction Services
Fee payable by the Pittsburgh Bank shall not exceed the Pittsburgh Bank’s pro
rata portion of the MPF Provider’s costs of providing the Services to all the
MPF Banks, based on the aggregate unpaid principal balance of the Pittsburgh
Bank’s retained interest in Program Loans as compared to the aggregate unpaid
principal balance of all the Program Loans in the MPF Program. Further, the MPF
Provider shall pay to the Pittsburgh Bank an amount equal to the Pittsburgh
Bank’s actual and direct damages arising from the Event of Default, but the MPF
Provider shall have no responsibility for any consequential or punitive damages.
     7.2.3.      Trigger Event. Upon the occurrence of a Trigger Event, this
Agreement shall terminate as directed, and the provisions of Section 2.1(b)
shall apply.
     7.3.      Obligations Regarding PFIs; Support for Program Loans. (a) The
Pittsburgh Bank’s covenant to monitor the credit and maintain collateral to
secure its

19



--------------------------------------------------------------------------------



 



PFIs’ obligations set forth in Section 6.4.1. and the Pittsburgh Bank’s
obligations set forth in this Section 7.3. shall apply and shall survive the
expiration or termination of this Agreement as well as the sale of the Program
Loans by the Pittsburgh Bank unless such covenants and obligations have been
assigned to another MPF Bank or other approved investor in such Program Loans in
accordance with Section 5.12 of this Agreement.
(b) The Pittsburgh Bank agrees (i) to notify the MPF Provider of any material
adverse changes, of which it becomes aware, in the financial condition of those
PFIs who service or provide credit enhancements for any Program Loans in which
any other MPF Bank has an interest and authorizes the MPF Provider to share such
information with the relevant MPF Banks or other Participants, and (ii) to share
relevant credit assessments and information on those PFIs with the MPF Provider.
(c) The Pittsburgh Bank agrees to obtain a perfected security interest in
collateral for the benefit of itself and any Participants and/or Owner Banks,
except when prohibited by law, as the Pittsburgh Bank reasonably determines may
be necessary to secure the obligations of the Pittsburgh Bank PFIs under their
respective PFI Agreements.
(d) Without limiting the rights of the MPF Provider and any other MPF Bank under
the LOMPA, the Servicing Transfer Agreements, and the Custody Addendum, the MPF
Provider shall not have an interest in any (i) other property taken as security
for any other credit, loan or financial accommodation made or furnished to any
PFI by the Pittsburgh Bank in which the Participant has no participation
interest; (ii) property now or hereafter in the Pittsburgh Bank’s possession or
under the Pittsburgh Bank’s control other than by reason of any PFI Agreement;
or (iii) deposits or other indebtedness which may be or might become security
for performance or payment of any obligations and liabilities of any PFI under
the PFI Agreement by reason of the general description contained in any
instrument other than the PFI Agreement held by the Pittsburgh Bank or by reason
of any right of setoff, counterclaim, banker’s lien or otherwise.
     7.4. Costs of Enforcement. Each party agrees to bear its own share of any
and all liabilities, costs, expenses and disbursements (including, without
limitation, reasonable attorneys’ fees and other legal expenses) incurred by it
in any effort to collect any amounts payable hereunder to it by the other party.
     7.5. Exculpation of Parties. Neither party nor any of its shareholders,
directors, officers, employees or agents shall be liable to the other for any
obligation, undertaking, act, omission or judgment of any Borrower, any PFI, any
guarantor or any other person, or be bound to ascertain or inquire as to the
performance or observance by any PFI of any provision of any PFI Agreement,
Master Commitment, the Guides, any Program Loan or any of the Loan Documents.
     7.6. Survival. Without limiting any other express survival provisions
contained in this Agreement, all representations and warranties and the
indemnifications contained in this Agreement shall survive the termination of
this Agreement.

20



--------------------------------------------------------------------------------



 



VIII. MISCELLANEOUS
     8.1. Notices. Whenever notice is required under this Agreement or by
applicable law, it must be given as provided in the FHLB Guide, unless otherwise
expressly provided in this Agreement.
     8.2. The Guides and Other Documents. Copies of the Guides, including
(without limitation) any amendments or supplements, or of any changes or
pronouncements with respect thereto, shall be provided by the MPF Provider as
provided in the FHLB Guide.
     8.3. Addresses. For purposes of this Agreement, the address, telephone and
facsimile numbers for the Pittsburgh Bank and the electronic transmission
information for the Pittsburgh Bank are as set forth below its signature to this
Agreement. For purposes of this Agreement, the address, telephone and facsimile
numbers for the MPF Provider and the electronic transmission information for the
MPF Provider are as set forth in the FHLB Guide. Any change in notice addresses
must be given in writing and given as provided in the FHLB Guide, but such
change shall be effective only upon actual receipt.
     8.4. Effect of Agreement. The MPF Provider will have no obligation or
responsibility to the Pittsburgh Bank except as specifically stated herein. This
Agreement constitutes the entire agreement among the parties, and no
representation, promise, inducement or statement of intent has been made by the
MPF Provider to the Pittsburgh Bank which is not embodied in this Agreement or
the incorporated FHLB Guide. This Agreement replaces and supersedes the Prior
Services Agreement. In addition, the parties agree that this Agreement is
supplemented by the LOMPA. Without limiting the foregoing, this Agreement is
also supplemented by the Custody Addendum, the Servicing Transfer Agreements and
that certain Confidentiality Agreement with respect to LEVELS information.
     8.5. Execution in Counterparts; Facsimile Execution Permitted. This
Agreement may be executed in any number of counterparts and by the parties
hereto on separate counterparts, each of which, when so executed and delivered,
shall be deemed an original and all of which, taken together, shall constitute
but one and the same agreement. The parties further agree that this Agreement
and signature pages thereof may be transmitted between them by facsimile machine
and that counterpart facsimile copies are included in this Agreement. The
parties intend that faxed signatures may constitute original signatures and that
a faxed signature page containing the signature (original or faxed) of all
parties is binding on the parties.
     8.6. Governing Law. This Agreement shall be construed and enforced in
accordance with the statutory and common law of the United States of America. To
the extent federal law incorporates or defers to state law, the relevant state
law shall be the law of the state of Illinois (without regard to conflicts of
law principles) applicable to agreements to be performed in the state of
Illinois.
     8.7. Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
     8.8. Successors and Assigns. Subject to the terms of Section 5.12, this
Agreement shall be binding upon and inure to the benefit of the MPF Provider and
the Pittsburgh Bank and

21



--------------------------------------------------------------------------------



 



their respective successors and permitted assigns. Nothing contained in this
Agreement shall limit the right of the MPF Provider to transfer participation
interests in its Participation Share in Program Loans that were funded or
purchased under PFI Agreements with the Pittsburgh Bank.
     8.9. Waivers and Amendments. No delay on the part of either party in the
exercise of any right, power or remedy shall operate as a waiver thereof, nor
shall any single or partial exercise by one party of any right, power or remedy
preclude other or further exercise thereof, or the exercise of any other right,
power or remedy. No amendment to, modification or waiver of, or consent with
respect to, any provision of this Agreement shall be effective unless in writing
and executed and delivered by the MPF Provider and the Pittsburgh Bank,
provided, however, that the FHLB Guide may be amended or supplemented generally
from time to time after consultation with the Active MPF Banks, by the issuance
of revised or additional pages by the MPF Provider or by other written or
electronic communications from the MPF Provider to the MPF Banks. Unless
otherwise agreed to, any amendment to the FHLB Guide shall be issued in
accordance with the FHLB Guide and shall apply to Master Commitments and
Delivery Commitments entered into on or after the effective date of such
amendment.
     8.10. References to Sections, Exhibits and Agreement; Captions. Unless
otherwise indicated either expressly or by context, any reference in this
Agreement to a “Section” or “Exhibit” shall be deemed to refer to a Section of
or Exhibit to this Agreement. All references herein to this “Agreement” shall,
as of any time after the date hereof, be deemed to include all amendments
hereto, which have been made prior to such time in accordance with Section 8.9.
Article and Section captions used in this Agreement are for convenience only,
and shall not affect the construction of this Agreement.
     8.11. Specific Performance. The parties hereto recognize and agree that it
may be impossible to measure in money the damages which will accrue to any party
hereto or its successors or assigns by reason of a failure to perform any of the
obligations arising under this Agreement. Therefore, if a party or its
successors or assigns shall institute any action or proceeding to enforce any
provision hereof, any party against whom such action or proceeding is brought
hereby agrees that specific performance may be sought and obtained for any
breach of this Agreement, without the necessity of providing actual damages.
8.12. Mediation of Disputes; Jurisdiction and Venue. (a) Neither the Pittsburgh
Bank nor the MPF Provider shall institute a proceeding before any tribunal to
resolve any controversy or claim arising out of or relating to the Agreement, or
the breach, termination or invalidity thereof (a “Dispute”), before such party
has sought to resolve the dispute through mediation. If the parties do not
promptly agree on a mediator, either party may request the then Chairman of the
Board of the FHFB to appoint a mediator. All mediation proceedings under this
Agreement shall be held in Washington, D.C. or such other location as the
parties may agree upon. If the mediator is unable to facilitate a settlement of
the Dispute within a reasonable time, as determined by the mediator, the
mediator shall issue a written statement to the parties to that effect and the
complaining party may then pursue any other remedy available to it at law or in
equity. The fees and expenses of the mediator shall be paid by the party
initiating mediation, unless the parties agree otherwise, but the paying party
shall be entitled to a judgment for reimbursement of such fees and expenses if
it prevails against the other party on all material issues in a judicial
proceeding.

22



--------------------------------------------------------------------------------



 



(b) The Pittsburgh Bank hereby consents to the exercise of jurisdiction over its
person and its property by any court of competent jurisdiction situated in the
City of Chicago, State of Illinois (whether it be a court of the State of
Illinois or a court of the United States of America situated in Illinois) for
the enforcement of this Agreement or in any other controversy, dispute or
question arising hereunder, and the Pittsburgh Bank hereby waives any and all
personal or other rights to object to such jurisdiction for such purposes. The
Pittsburgh Bank, for itself and its successors and assigns, hereby waives any
objection which it may have to the laying of venue of any such action, suit or
proceeding in any such court; provided, that the provisions of this paragraph
shall not be deemed to preclude any other appropriate forum. If such litigation
is commenced at any time, the parties agree that service of process may be made,
and personal jurisdiction over either party obtained, by service of a copy of
the summons, complaint and other pleadings required to commence such litigation
by United States certified or registered mail, return receipt requested,
addressed to such party at its address for notices as provided in this
Agreement. The Pittsburgh Bank and MPF Provider waive all claims of lack of
effectiveness or error by reason of any such service.

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the MPF Provider and the Pittsburgh Bank has
caused this Agreement to be executed by its duly authorized officers, as of the
date first above written.
MPF PROVIDER:

FEDERAL HOME LOAN BANK OF CHICAGO

         
By:
  /s/ Eric S. Schambow    
 
 
 
Eric S. Schambow, Senior Vice President    
 
        Pittsburgh BANK:       FEDERAL HOME LOAN BANK OF PITTSBURGH    

             
By:
  /s/ John R. Price   By:   /s/ Craig C. Howie
 
           
 
  John R. Price, President and CEO       Craig C. Howie, Group Director

     
Address:
  601 Grant Street
Pittsburgh, Pennsylvania 15219-4455
Attention: Margaret Stemmler
 
   
 
  Facsimile No.: (412) 288-7318
 
  Electronic Transmission: mstemmler@fhlb-pgh.com

“Mortgage Partnership Finance,” “MPF” and “eMPF” are registered trademarks of
the Federal Home Loan Bank of Chicago.

24



--------------------------------------------------------------------------------



 



EXHIBIT A
TRANSACTION SERVICES FEES
1.      TRANSACTION SERVICES FEES.
(a) The Transaction Services Fee shall initially be a percentage fee payable and
calculated each month by multiplying, for each Annual Percentage Rate,
(x) one-twelfth of such Annual Percentage Rate by (y) the aggregate outstanding
balance of the Pittsburgh Bank’s applicable TSF Loans at the end of the previous
month as reported by the Master Servicer, and then, if there are more than one
Annual Percentage Rate, totaling the results for all the TSF Loans (aggregated
for the calendar year, the “Annual Percentage Fee”), provided, however, that
commencing with calendar year 2008, and for each subsequent calendar year, the
Transaction Services Fee for such year shall be equal to (i) the Annual
Percentage Fee or (ii) the Pittsburgh Bank’s TSF Floor, whichever is greater. If
the Annual Percentage Fee for the Pittsburgh Bank is less than its TSF Floor in
any year, the difference between the two amounts shall be paid as part of the
December payment of Transaction Services Fees.
(b) The Annual Percentage Rate applicable to TSF Loans acquired by the
Pittsburgh Bank prior to January 1, 2009 is five basis points (0.05%), which
rate will not be changed during the life of such TSF Loans, and (notwithstanding
the TSF Notice dated June 30, 2007) the TSF Floor for 2008 for the Pittsburgh
Bank is $250,000, for 2009 is $375,000 and for 2010 is $500,000.
(c) “Annual Percentage Rate” shall mean the annual rate used to determine the
Annual Percentage Fee payable with respect to the TSF Loans acquired by the
Pittsburgh Bank in any calendar year, for the life of such TSF Loans, which rate
is specified in Section 1 (b) of Exhibit A for calendar years prior to 2009 and
shall be as set forth in the TSF Notice for each subsequent calendar year.
(d) Commencing with calendar year 2009, and for each subsequent calendar year,
the MPF Provider may change the Annual Percentage Rate by delivering the same
TSF Notice to all Active MPF Banks on or before the preceding June 30th. In
addition, commencing with calendar year 2011, and for each subsequent calendar
year, the MPF Provider may change the TSF Floor as specified in the TSF Notice
to the MPF Banks. Failure by the MPF Provider to issue a TSF Notice for any
calendar year shall result in the continued use of the Annual Percentage Rate
and TSF Floor from the previous calendar year. The MPF Provider agrees not to
increase the Annual Percentage Rate for any year to a rate greater than a half
of one basis point (0.005%) more than the prior year’s Annual Percentage Rate.
(For example, the Annual Percentage Rate for 2009 TSF Loans cannot exceed 0.055%
(5.5 basis points)). Subject to the limit specified in Section 1 (e) of
Exhibit A, the aggregate TSF Floor for all the MPF Banks shall be set by the MPF
Provider in accordance with the procedures specified in Section 1(g) of
Exhibit A, and shall not exceed the MPF Provider’s projected aggregate costs of
providing the Services to the Pittsburgh Bank and to the other MPF Banks for
such year.

25



--------------------------------------------------------------------------------



 



(e) The TSF Floor specified in the TSF Notice for any calendar year may be
increased for such year by an amount determined by multiplying the CPI Increase
(as defined below) effective for such TSF Notice by the current year’s TSF
Floor.
The CPI Increase shall be calculated by comparing the Consumer Price Index for
All Urban Consumers (CPI-U) for the U.S. City Average for All Items, 1982-84=100
(the “CPI”) for the month of April of the prior year to the CPI for the month of
April of the current year (or the closest calendar month prior to April for
which the CPI is published if the April CPI is not published by May 31st). The
increase in the CPI indicated by such comparison, stated as a percentage, shall
be defined herein with respect to each year’s TSF Floor published in the TSF
Notice as the “CPI Increase.”
If, during the term of this Agreement, the CPI is no longer published, the MPF
Provider shall, for the purposes of computation of the maximum increase to the
TSF Floor, substitute such other Index as is then generally recognized as most
comparable to the CPI and accepted for similar determinations. If sufficient
data is unavailable for the MPF Provider to make the determination specified in
this Section 1 (e) for any TSF Notice, the TSF Floor for the prior calendar year
shall remain in effect. As soon as the necessary data becomes available, the MPF
Provider shall determine the new limit on the TSF Floor and the MPF Provider may
increase the TSF Floor for the applicable year’s TSF Loans up to that limit if
it so desires.
The following example illustrates the computation of percent change:

     
CPI for current period
  136.0
Less CPI for previous period
  129.9
Equals index point change
  6.1
Divided by previous period CPI
  129.9
Equals
  0.047
Result multiplied by 100
  0.047 x 100
Equals percent change
  4.7

(f) Excluding the TSF Floor and the Termination Core Services Fee, it is
understood that Program Loans acquired by the Pittsburgh Bank before May 1, 2006
will not be subject to a Transaction Services Fee for the life of such Program
Loans.
(g) The MPF Provider agrees to provide all Active MPF Banks with a report not
later than May 31st of each year commencing 2008, containing a break down of the
MPF Provider’s costs for the Services for all MPF Banks for the prior calendar
year, the budget for such costs for the current year and pro forma projection of
such costs for the following three years. If requested by the Active MPF Banks
in writing, the MPF Provider agrees to provide reasonable types of documentation
to support its budget and pro forma projections excluding, however, any
privileged or confidential information. The MPF Provider agrees to consult with
the Active MPF Banks regarding the projected costs of the Services for the
following calendar year prior to issuing the TSF Notice for such calendar year.

26



--------------------------------------------------------------------------------



 



2. TRANSACTION SERVICES FEES FOLLOWING TERMINATION.
(a) If this Agreement is terminated by the Pittsburgh Bank pursuant to
Section 2.1(a), or if this Agreement is terminated pursuant to Section 7.2.1 or
Section 7.2.3, the Pittsburgh Bank shall continue to pay the Transaction
Services Fees as provided in Section 1 of Exhibit A, provided, however, that
commencing the first calendar year after termination, in lieu of the TSF Floor,
the minimum amount of the Transaction Services Fees for the year shall not be
less than the Termination Core Services Fee (as defined below).
(b) If this Agreement is terminated by the MPF Provider pursuant to
Section 2.1(a), the Pittsburgh Bank shall continue to pay the Transaction
Services Fees as provided in Section 1 of Exhibit A, provided, however, that
commencing the first calendar year after termination, the minimum amount of the
Transaction Services Fees for the year shall be the TSF Floor or the Termination
Core Services Fee, whichever is less.
(c) The Pittsburgh Bank’s “Termination Core Services Fee” for the calendar year
following termination, and each year thereafter, shall be the sum of the
following items based on the actual expenses incurred for that calendar year by
the MPF Provider:
1. The Pittsburgh Bank’s pro rata portion of the MPF Master Servicer’s fees for
all Program Loans based on the aggregate unpaid principal balance of the
Pittsburgh Bank’s retained interest in the Program Loans as compared to the
aggregate unpaid principal balance of all the Program Loans in the MPF Program;
2. The Pittsburgh Bank’s pro rata portion of the MPF Master Custodian’s fees for
all Program Loans based on the aggregate unpaid principal balance of the
Pittsburgh Bank’s retained interest in the Program Loans as compared to the
aggregate unpaid principal balance of all the Program Loans in the MPF Program;
and
3. The MPF Provider’s annual licensing fees for S&P’s LEVELS® for the Pittsburgh
Bank’s license.

27



--------------------------------------------------------------------------------



 



EXHIBIT B
CUSTODY ADDENDUM TO
Mortgage Partnership Finance®
SERVICES AGREEMENT
THIS CUSTODY ADDENDUM TO SERVICES AGREEMENT (the “Custody Addendum”) is made as
of the 31st day of August, 2007 between the FEDERAL HOME LOAN BANK OF CHICAGO
(the “MPF® Provider”) and the FEDERAL HOME LOAN BANK OF PITTSBURGH (the “MPF
Bank”).
RECITALS:
WHEREAS, the MPF Bank and the MPF Provider are concurrently entering into the
Mortgage Partnership Finance Services Agreement of even date herewith (the
“Services Agreement”) pursuant to which the parties agreed, among other things,
to make the Mortgage Partnership Finance Program available to members and
housing associates of the MPF Bank; and
WHEREAS, the MPF Provider is the custodian for the MPF Bank under the terms of
the Services Agreement and has engaged a vendor to perform its custodial duties
thereunder, which vendor is named as the MPF Program Custodian (the “MPF
Custodian”) in the Guides; and
WHEREAS, the parties desire to accommodate members and housing associates of the
MPF Bank that are participating financial institutions in the MPF Program
(individually, “Subject PFI” and collectively, the “Subject PFIs”), that may
from time to time request the MPF Bank to permit an entity other than the MPF
Custodian (as applicable to each Subject PFI, the “Custodian”) to serve as
custodian for required loan document files (the “Collateral Files”) for those
Program Loans which the Subject PFI will deliver to or service for the MPF Bank
(the “Subject Mortgages”) under the PFI Agreement between the Subject PFI and
the MPF Bank (the “Subject PFI Agreement”); and
WHEREAS, pursuant to the FHLB Guide, the MPF Bank will submit a request or
notice (the “Custodian Request”) advising the MPF Provider that (i) the Subject
PFI has requested permission to use the Custodian for the Collateral Files for
the Subject Mortgages, and (ii) the MPF Bank is granting permission to the
Subject PFI, if the Custodian is approved by the MPF Provider, to use the
Custodian for the Collateral Files for the Subject Mortgages; and
WHEREAS, upon the MPF Provider’s approval of such Custodian’s MPF Custodian
Application, the MPF Provider (i) will notify the Subject PFI of the approval of
its request and ask the Subject PFI to sign an acknowledgment (“Custodian
Acknowledgement”) that after the date specified in such notice, the Guides
require the Subject PFI to be responsible for the payment of the Custodian’s
fees as well as for the performance by the Custodian of its custodial
obligations, and (ii) subject to the Subject PFI’s signing the Custodian
Acknowledgement, will engage the Custodian as a vendor pursuant to a Custody
Agreement (the “Custody Agreement”) to perform the MPF Provider’s obligations as
Custodian for the Collateral Files. Any capitalized terms used but not defined
in this Custody Addendum shall have the meaning assigned to them in the Services
Agreement or the Subject PFI Agreement, as applicable.
NOW THEREFORE, in consideration of the foregoing recitals and the covenants
contained herein, the parties agree as follows:
1. The MPF Bank must provide the MPF Provider with a Custodian Request with
respect to a Subject PFI and its requested Custodian before the MPF Provider
will execute a Custody Agreement with the Custodian.
2. Following its review and approval of the Custodian’s MPF Custodian
Application, which shall not be unreasonably denied or delayed, the MPF Provider
shall notify the Subject PFI of the approval of its request for the Custodian to
serve as custodian for the Collateral Files subject to the Subject PFI signing
the Custodian Acknowledgement which, among other provisions, shall require the
Subject PFI to acknowledge: (a) that a breach by the Custodian of the Custody
Agreement shall constitute a breach by the Subject PFI of the Subject PFI
Agreement, and (b) that the obligations of the Custodian under the Custody
Agreement shall be secured in the same manner as all PFI obligations arising
under the Subject PFI Agreement. The MPF Provider shall provide the MPF Bank
with a copy of its notice to the Subject PFI and, upon receipt by the MPF
Provider, a copy of the Custodian Acknowledgement when signed by the Subject
PFI.

28



--------------------------------------------------------------------------------



 



3. The MPF Provider and MPF Bank agree and acknowledge that the terms and
conditions of this Custody Addendum will be extended to each and every Subject
PFI for which a separate Custodian Request is submitted to the MPF Provider by
the MPF Bank, upon the PFI’s signing and causing the Custodian Acknowledgement
to be returned to the MPF Provider with respect to the Custodian selected by the
Subject PFI.
4. If the MPF Bank determines for any reason that the Custodian selected by a
Subject PFI should not continue to serve as an approved MPF custodian, the MPF
Bank may request that the Custodian’s custodial duties be terminated, but in any
event will provide the MPF Provider with relevant information. The MPF Provider
will terminate the Custody Agreement with respect to any Subject Mortgages upon
receipt of such request. In the event the Custody Agreement is terminated by the
MPF Provider solely because of the request of the MPF Bank, the MPF Bank will
reimburse the MPF Provider for any actual out-of-pocket costs which the MPF
Provider may incur as a result of such termination for which the MPF Provider is
not made whole by the Custodian.
5. The MPF Bank agrees that with respect to each Subject PFI, should a custody
default as determined by the MPF Provider occur with respect to the Subject
Mortgages due to a breach of the Custodian’s obligations under the Custody
Agreement, the MPF Bank shall first enforce the terms of the Subject PFI
Agreement with respect to such breach of the Custody Agreement. The MPF Bank
shall pursue such enforcement efforts in the same manner and with the same
diligence as it would exercise for any obligation of the Subject PFI to the MPF
Bank. Although the MPF Bank is not required to exhaust all available remedies,
its enforcement effort should include the most appropriate of the full range of
remedies available under the Subject PFI Agreement which include, without
limitation, realizing upon collateral pledged by the Subject PFI. In the event
that such enforcement efforts do not result in full recovery, the MPF Bank shall
look to the MPF Provider for indemnification with respect to a default by the
Custodian, and the MPF Provider shall remain liable to the MPF Bank for such
indemnification under the Services Agreement (as amended by this Custody
Addendum)
6. If the Custody Agreement with any Custodian is terminated or such Custodian
is removed for any reason, upon the transfer of all Collateral Files to a
successor custodian to the MPF Provider’s reasonable satisfaction, (i) the terms
and conditions set forth in this Custody Addendum, including the enforcement of
the Subject PFI Agreement upon a custody default as provided in Paragraph 5
hereof, shall automatically terminate with respect to such Custodian, and shall
thereafter apply to the successor custodian to such Custodian; and (ii) the
indemnification provisions of the Services Agreement shall continue to be in
full force and effect and unamended with respect to the Subject PFI and its
Custodian as if this Custody Addendum had never been executed by the parties.
7. The MPF Provider shall provide the MPF Bank with an MPF Provider Officer
Attestation that based upon the MPF Provider’s review, the Custodian has met the
requirements to be approved as an alternate custodian as set forth in the
Custody Manual. Further, the MPF Provider agrees that, if requested by the MPF
Bank, staff of the MPF Bank may participate in the MPF Provider’s periodic
on-site reviews of the Collateral Files or the Custodian’s custodial operations
with respect to the Subject Mortgages and any other access by the MPF Bank must
be arranged and coordinated by the MPF Provider.
8. Except for the terms of this Custody Addendum, the Services Agreement remains
unmodified and in full force and effect.
IN WITNESS WHEREOF, the parties have caused this Custody Addendum to be executed
by their duly authorized officers as of the date first above written.

              FEDERAL HOME LOAN BANK   FEDERAL HOME LOAN BANK      OF CHICAGO  
 OF PITTSBURGH
 
           
By:
  /s/ Eric S. Schambow   By:   /s/ John R. Price
 
           
 
  Eric S. Schambow, Senior Vice President       John R. Price, President and CEO
 
 
      By:   /s/ Craig C. Howie
 
           
 
          Craig C. Howie, Group Director

“Mortgage Partnership Finance” and “MPF” are registered trademarks of the
Federal Home Loan Bank of
Chicago.

29